Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                      Nos. 3D21-2015 & 3D21-2159
                      Lower Tribunal No. F18-8964
                           ________________

                              Brenard Carr,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     Appeals from the Circuit Court for Miami-Dade County, Michelle
Delancy, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kristen Kawass, Assistant Regional Counsel, for appellant.

      Ashley Moody, Attorney General, and Katryna Santa Cruz, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.